internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b04-plr-144448-02 date january re legend year year date date date date date date date date date date date date grantor_trust son daughter daughter law firm law firm a b c d e f g h i plr-144448-02 dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of the generation-skipping_transfer gst tax exemption the facts and representations submitted are summarized as follows grantor established trust an irrevocable_trust for the benefit of grantor’s children and descendants on date trust was drafted by law firm article first of trust provides that the trustees shall divide trust into three shares one for each of grantor’s children son daughter and daughter article second provides that each share would be administered as a separate trust for each child of grantor as follows income or principal may be paid to any one or more of the child and the child’s issue for any purpose at the discretion of the disinterested trustee any net_income not so paid may be added to principal at any time trust shall terminate twenty years after the death of the last to die of grantor’s children and grandchildren who were living on the date that trust was established the remaining principal and any balance of net_income will be distributed by right of representation to the child’s then living issue or if none by right of representation to grantor’s then living issue on the termination_date if at any time prior to the termination_date neither the child nor any issue of the child is then living the then remaining principal and any balance of net_income is to be added in equal shares to the other children’s trusts then being administered on date grantor made a gift of dollar_figurea in securities to each child’s trust law firm prepared the gift_tax_return form_709 and filed the form on date on date grantor made a gift of dollar_figureb in securities to each child’s trust law firm prepared the gift_tax_return and filed the form on date on date grantor made a gift of dollar_figurec in securities to each child’s trust law firm prepared the gift_tax_return and filed the form on date on each return law firm inadvertently failed to allocate any of grantor’s gst tax exemption to the transfers on date and date in year son acting on behalf of grantor under a power_of_attorney transferred dollar_figured of grantor’s cash and dollar_figuree of securities owned by the grantor outright to each of grantor’s children and grandchildren on date grantor died the executor of grantor’s estate hired law firm to settle grantor’s estate and to prepare grantor’s estate_tax_return form_706 and the form_709 for the gifts made on dates in the course of preparing those tax plr-144448-02 returns law firm discovered law firm 2’s failure to allocate gst_exemption on the earlier gift_tax returns pursuant to the advice of law firm the decedent’s executor filed a form_709 reporting the gifts made on dates and allocated gst tax exemption to the gifts made on date to the extent these outright gifts exceeded the gift_tax annual exclusion under sec_2503 of the internal_revenue_code in addition pursuant to the advice of law firm on the form_706 filed for grantor’s estate the executor made a late allocation of grantor’s remaining gst_exemption to son’s trust and daughter 1’s trust based on the foregoing facts and representations you request an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to make the following allocations of gst_exemption allocation of dollar_figurea of gst_exemption to each of son’s trust daughter 1's trust and daughter 2's trust with respect to grantor’s date transfer to those trusts allocation of dollar_figureb of gst_exemption to each of son’s trust daughter 1's trust and daughter 2's trust with respect to grantor’s date transfer to those trusts allocation of dollar_figuref of gst_exemption to each of son’s trust daughter 1's trust and daughter 2's trust with respect to grantor’s date transfer to those trusts sec_2601 imposes a tax on every generation-skipping_transfer gst within the meaning of subchapter_b a gst is defined under a as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable plr-144448-02 application of revproc_98_61 1998_2_cb_811 to the facts of this case results in a generation-skipping_transfer_tax_exemption for year under sec_2631 of dollar_figureg sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c - a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an plr-144448-02 election described in sec_2632 or c under the provisions of sec_301_9100-3 under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore the estate of grantor is granted an extension of time of sixty days from the date of this letter to make allocations of her gst_exemption as follows allocation of dollar_figurea of gst_exemption to each of son’s trust daughter 1's trust and daughter 2's trust with respect to grantor’s date transfer to those trusts allocation of dollar_figureb of gst_exemption to each of son’s trust daughter 1's trust and daughter 2's trust with respect to grantor’s date transfer to those trusts allocation of dollar_figuref of gst_exemption to each of son’s trust daughter 1's trust and daughter 2's trust with respect to grantor’s date transfer to those trusts the allocations should be made on supplemental form sec_709 filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental form_709 copies are enclosed for this purpose these allocations will be effective as of the date of each gift in view of the relief granted herein the grantor is deemed to have used dollar_figureh of her available gst_exemption prior to the transfers on date and date accordingly the allocation of gst_exemption made by the grantor’s executor with respect to the gifts on dates on the form_709 reporting those transfers is void except for dollar_figurei dollar_figureg exemption for year less dollar_figureh that will be allocated pursuant to the relief granted above plr-144448-02 the allocation made by decedent’s executor on the form_706 with respect to son’s trust and daughter 1’s trust is void in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
